Citation Nr: 1621837	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-16 177	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for erectile function, claimed as secondary to prostate adenocarcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran's representative withdrew a prior request for a Board videoconference hearing.  


FINDINGS OF FACT

1.  The Veteran perfected an appeal concerning the issue of entitlement to service connection for erectile dysfunction.  

2.  In February 2016, the RO granted service connection for erectile dysfunction.


CONCLUSION OF LAW

As the Veteran's appeal has been granted in full, the Board does not have jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions in a matter shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.   38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d).  

Here, the Veteran filed a claim of entitlement to service connection for erectile dysfunction.  That claim was denied in a May 2012 rating decision, and the Veteran subsequently perfected an appeal of that issue.  After the appeal was certified to the Board in September 2014, the RO issued a rating decision in February 2016 granting service connection for erectile dysfunction as secondary to prostate adenocarcinoma.  (The RO also granted special monthly compensation based on loss of use of creative organ.) 

In light of the award of service connection for erectile dysfunction, the Veteran's appeal has been granted in full.  There are no longer any questions of law and fact necessary to reach a decision as to the appeal.  Thus, the appeal must be dismissed.  See 38 C.F.R. § 20.101(d).  


ORDER

The appeal is dismissed as to the issue of service connection for erectile dysfunction.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


